Title: To Thomas Jefferson from Edmond Charles Genet, 2[9] October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 28. [i.e. 29] 8bre. 1793. l’an 2e. de la Republique.

Quand un fonctionnaire public néglige ses devoirs, quand il Commet des actes arbitraires Il merite d’être puni; à ces deux titres Je vous denonce
 
le Juge federal du district de New york; Cet officier au mépris de nos traités au mépris des décisions du gouvernement federal que vous m’avés communiquées a enlevé des mains du Consul de la Republique dans ce port à la réquisition du Mre. Anglois deux prises supposées faites dans la ligne Indéfinie de Jurisdiction et de protection des Etats unis, Savoir la Catherine d’halifax et le Guillaume Tell et au lieu de rendre un Jugement quelconque Il laisse la premiere deperir depuis plusieurs mois et ne s’empresse pas plus à motiver ses procédés violents à l’égard de la seconde qui lui a été remise Conformément aux Intentions de Mr. Le President ainsi que vous le verrés Mr. par la lettre ci Jointe du Consul au Mal. de la Cour du district. Le Citoyen hauterive, Mr., s’est adressé au gouvernement de l’Etat de New york pour reclamer contre les voies de fait Commises par le susdit Juge et moi Mr. Je requiers les bons offices du gouvernement federal pour obtenir du Congrès 1°. la reparation de l’offense faite à la République et au gouvernement federal par la punition d’un Juge qui n’a point respecté nos traités lesquels font partie des lois des Etats unis 2°. le remboursement à qui de droit des pertes resultantes pour les capteurs des dites prises de l’abandon dans lequel elles ont été laissées.
